Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,8,13-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US 20030022454 A1 in view of Fu et al, US 20090325787 A1 .
Pertaining to claim 1, Wang teaches a chip package, comprising:
at least one chip;
an exposed metal region[18];
a metal protection layer[20 which is metal oxide just like applicant structure ) structure over the exposed metal region[18] and configured to protect the metal region from oxidation ( see para 0052 serving as oxygen barrier ), the protection layer structure comprising a low-temperature deposited oxide( see para 0069 having layer 20 comprising low temperature); and
metal oxide layer [22] over the protection layer structure [20].
Wang is silent about the second metal oxide being a hydrothermally converted metal oxide. However, in the same field of endeavor, Fu teaches about hydrothermally converting a metal oxide layer in order wherein a  surface stabilizer is added before or immediately after the hydrothermal treatment. In view of  Fu, it would have been obvious to one of ordinary skill in the art to have the second metal oxide of Wang hydrothermally converted in order to have a surface stabilizer added.
Pertaining to claim 2, Wang teaches the chip package according to claim 1,
wherein the low-temperature deposited oxide comprises or consists of a metal oxide ( see 0069).
Pertaining to claim 8, Wang teaches the chip package according to claim 1, but is silent explicitly wherein the exposed metal region comprises at least one of a group of metal regions, the group consisting of:
 a chip pad
a leadframe;
 a wire bond; a clip; 
and a stripe bond;
however, it is obvious for  the metal layer[18] to be considered a chip pad for the chip below it  ( see figs19G having a device below the metal layer 18). 
Pertaining to claim 13, Wang teaches The chip package according to claim 1, wherein the metal protection layer structure is an adhesion layer structure ( capable of adhering to another layer) .
Pertaining to claim 14, Wang teaches a method of forming a chip package comprising a chip and an exposed metal region[18], the method comprising: forming a metal protection layer structure[20 which is metal oxide just like applicant structure] over the exposed metal region[18], wherein the metal protection layer structure is configured to protect the metal region from oxidation ( see para 0052 serving as oxygen barrier ), wherein the forming the protection layer structure comprises low-temperature depositing an oxide ( see para 0069 having layer 20 comprising low temperature); and 
metal oxide layer[22] over the protection layer structure.
Wang is silent about the second metal oxide being a hydrothermally converted metal oxide. However, in the same field of endeavor, Fu teaches about hydrothermally converting a metal oxide layer in order wherein a  surface stabilizer is added before or immediately after the hydrothermal treatment. In view of  Fu, it would have been obvious to one of ordinary skill in the art to have the second metal oxide of Wang hydrothermally converted in order to have a surface stabilizer added.
Pertaining to claim 15, Wang teaches The method according to claim 14,
wherein the low-temperature deposited oxide comprises or consists of a metal oxide ( see para 0069).
Claim(s) 3,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US 20030022454 A1 in view of Fu et al, US 20090325787 A1 in further view of Ding et al et al, CN 110217835 A and CARVALHO et al, BR 102013013758 A2
 Pertaining to claim 3 and 16, Wang teaches The chip package according to claim 1 and 14, but is silent about wherein the hydrothermally converted metal oxide layer comprises or consists of an aluminum hydroxide layer;  
However, in the same filed of endeavor, since Ding teaches that it is known to hydrothermally form a platinum oxide layer  and CARVALHO teaches that  platinum oxide could be equivalent to aluminum hydroxide ( see equivalent abstract).
In view of Ding and CARVALHO , it would have been obvious to one having an ordinary skill in that art at the time the invention was made to use any of these art equivalent materials as metal oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US 20030022454 A1 in view of Fu et al, US 20090325787 A1 in further view of Lee et al, US 20190123273 A1.
Pertaining to claim 9, Wang teaches The chip package according to claim 1, but is silent wherein the exposed metal region[18] comprises at least one of a group of materials, the group consisting of:
 copper (Cu);
 nickel (Ni) nickel-phosphorus (NiP);
 aluminum (Al);
 gold (Au);
 silver (Ag); 
palladium (Pd); and alloys thereof, for example PdAuAg.
However, in the same field of endeavor, Lee teaches using equivalent  metal pad materials  such as copper (Cu); aluminum (Al);  gold (Au); iridium which is used in Wang as a metal pad. In view of Lie, it would have been obvious to one having an ordinary skill in that art at the time the invention was made to use any of these art equivalent materials as metal pad, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416.
Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US 20030022454 A1 in view of Fu et al, US 20090325787 A1 in further view of Lie et al, US 20100273095 A1.
Pertaining to claim 5 and 17, Wang in view of Fu teaches chip package according to claim 1 and 14, but is silent 
wherein the metal protection layer structure comprises a top layer comprising at least one of a group of materials, the group consisting of:
silicon dioxide;
 titanium dioxide;
 zinc oxide;
 hafnium dioxide;
 tantalum pentoxide;
 and zirconium dioxide.
However, in the same field of endeavor, Lie teaches using equivalent  metal oxide materials  such as titanium dioxide, zirconium dioxide, iridium oxide used in Wang a protection layer  etc. In view of Lie, it would have been obvious to one having an ordinary skill in that art at the time the invention was made to use any of these art equivalent materials as metal oxide layers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416.
Allowable Subject Matter
Claim 4,6-7,10-12,18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819